17-1662-cr
United States v. Maldonado


                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 5th day of February, two thousand nineteen.

PRESENT:           GUIDO CALABRESI
                   JOSÉ A. CABRANES,
                   RICHARD C. WESLEY,
                                Circuit Judges.


UNITED STATES OF AMERICA,

                             Appellee,                     17-1662-cr

                             v.

SAMUEL MALDONADO,

                             Defendant-Appellant.


FOR APPELLEE:                                           Monica J. Richards, Assistant United
                                                        States Attorney, for James P. Kennedy, Jr.,
                                                        United States Attorney, Western District
                                                        of New York, Buffalo, NY.

FOR DEFENDANT-APPELLANT:                                Daniel M. Perez, Law Offices of Daniel
                                                        M. Perez, Newton, NJ.




                                                    1
       Appeal from a May 18, 2017 amended judgment of the United States District Court for the
Western District of New York (Charles J. Siragusa, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Defendant-Appellant Samuel Maldonado (“Maldonado”) appeals from an amended
judgment entered on May 18, 2017, sentencing him to concurrent terms of 188-months’
imprisonment for possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1),
and conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C. § 846. On
appeal, Maldonado contends that the District Court procedurally erred in applying a two-level
enhancement for obstruction of justice under United States Sentencing Guidelines (“U.S.S.G.” or
“Guidelines”) § 3C1.1.1 He also challenges the substantive reasonableness of his sentence. We
assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the
issues on appeal.

                                                   I.

        “We review a sentence for procedural and substantive reasonableness under a deferential
abuse-of-discretion standard.” United States v. Castillo, 896 F.3d 141, 148 (2d Cir. 2018) (internal
quotation marks omitted). “A sentence is procedurally unreasonable if the district court fails to
calculate (or improperly calculates) the Sentencing Guidelines range, treats the Sentencing
Guidelines as mandatory, fails to consider the [18 U.S.C.] § 3553(a) factors, selects a sentence based
on clearly erroneous facts, or fails adequately to explain the chosen sentence.” United States v.
Sampson, 898 F.3d 287, 311 (2d Cir. 2018) (internal quotation marks omitted).

        “We apply a mixed standard of review to obstruction-of-justice enhancements in
sentencing.” United States v. Bliss, 430 F.3d 640, 646 (2d Cir. 2005). “We review for clear error the
sentencing court’s findings as to what acts were performed, what was said, what the speaker meant
by his words, and how a listener would reasonably interpret those words.” Id. (internal quotation
marks and brackets omitted). “[A] ruling that the established facts constitute obstruction or


   1
       Section 3C1.1 provides:

                If (1) the defendant willfully obstructed or impeded, or attempted to
                obstruct or impede, the administration of justice with respect to the
                investigation, prosecution, or sentencing of the instant offense of
                conviction, and (2) the obstructive conduct related to (A) the
                defendant’s offense of conviction and any relevant conduct; or (B) a
                closely related offense, increase the offense level by 2 levels.

                                                   2
attempted obstruction under the Guidelines . . . is a matter of legal interpretation and is to be
reviewed de novo, giving due deference to the district court’s application of the [G]uidelines to the
facts.” Id. (internal quotation marks omitted). “[A]n enhancement for obstruction of justice is
appropriate when a defendant ‘gives false testimony concerning a material matter with the willful
intent to provide false testimony, rather than as a result of confusion, mistake or faulty memory.’”
United States v. Agudelo, 414 F.3d 345, 349 (2d Cir. 2005) (quoting United States v. Dunnigan, 507 U.S.
87, 94 (1993)).

         Maldonado contends that the District Court clearly erred in finding that he had willfully
submitted a materially false affidavit in support of his motion to suppress oral and written
statements made to law enforcement at the time of his arrest.2 Maldonado does not dispute the
falsity of his affidavit. Rather, he argues that his statement was not “willful” because, as a non-native
English speaker, he did not fully understand the contents of the affidavit prepared by his trial
attorney. He also contends that his affidavit was not “material” because it was “at most, a drug




    2
        Maldonado’s affidavit stated, in relevant part:

                  Before being questioned, I explained to Detective Gonzalez that I
                  was suffering from the withdrawal of heroin. The withdrawal caused
                  me to feel like I had the flu. My stomach was nauseated, and I could
                  not concentrate on what Detective Gonzalez was asking me or on my
                  responses.

                  After I told Detective Gonzalez of the withdrawal, he continued to
                  question me. At one point, I was having particular trouble focusing
                  my attention, and he offered to give me the drug suboxone if I would
                  agree to speak with him and sign a statement.

                  I accepted the suboxone from Detective Gonzalez. After taking the
                  suboxone, the withdrawal symptoms subsided and were replaced by a
                  feeling of euphoria or a “high[.]”

                  Detective Gonzalez handed me a statement he had already prepared
                  and asked that I sign it. I signed the statement. At the time I reviewed
                  and signed the statement, I was in withdrawal and/or under the
                  influence of suboxone.

    App. 21 ¶¶ 8-11.

                                                      3
addict’s misrepresentation that achieved its desired effect: obtaining an evidentiary hearing.”
Appellant Br. 35.

         We find no clear error in the District Court’s determination that Maldonado knowingly filed
a materially false affidavit. The District Court had previously found that Maldonado was able to
read, speak, and comprehend English in an order adopting the Report & Recommendation (“R&R”)
of Magistrate Judge Marian W. Payson denying Maldonado’s suppression motion. The R&R
concluded that Maldonado was “properly advised of his Miranda rights and voluntarily waived them
before speaking to [Investigator Dennis] Gonzalez” during the post-arrest interview. App. 74. In so
holding, it credited Investigator Gonzalez’s testimony that “Maldonado read his Miranda rights aloud
from a rights card and indicated . . . that he understood each of those rights.” Id. It further credited
Gonzalez’s testimony “that [Maldonado said] he could read and write in English and never
requested an interpreter.” Id. Finally, the R&R noted that Maldonado’s “entire interview was
conducted in English and concluded after Maldonado read aloud the entirety of his written
statement.” Id. By adopting the R&R in its entirety, the District Court necessarily credited the
testimony of Investigator Gonzalez and found that Maldonado was able to read and comprehend
English. It was therefore not clearly erroneous for the District Court to rely on its previous finding
in rejecting Maldonado’s post hoc contention that his false statements were not willful because he
could not read or understand his affidavit. 3

         Maldonado’s false affidavit is also unquestionably material. The affidavit casts doubt on the
voluntariness of Maldonado’s confession, and if credited, would have influenced the disposition of
the suppression motion. See United States v. Lincecum, 220 F.3d 77, 80 (2d Cir. 2000) (“Information is
material when, if believed, it would tend to influence or affect the issue under determination. An
obstruction enhancement under § 3C1.1 may be imposed on the basis of a defendant’s knowingly
false affidavit submitted in support of a motion to suppress if the affidavit could have influenced


    3
     As the District Court noted during the resentencing hearing, Maldonado’s failure to ever object
to the court’s suppression findings undermines his current argument that he does not read or
comprehend English:

                [Maldonado’s counsel] is arguing that the statement should not be
                considered because it should have been suppressed because Mr.
                Maldonado did not understand English. . . . The point I’m trying to
                make is you had a chance that Judge Payson did not suppress the
                statement. I, on de novo review, found that suppression should not
                be granted. And the case went up to the Second Circuit that initially
                affirmed his conviction.

    App. 138.

                                                   4
disposition of the suppression motion.” (internal quotation mark and brackets omitted)). In sum, we
find no error in the District Court’s determination that Maldonado’s willful submission of a
materially false affidavit warranted the application of a two-level enhancement for obstruction of
justice.

                                                    II.

         When we review for substantive reasonableness, “we take into account the totality of the
circumstances, giving due deference to the sentencing judge’s exercise of discretion, and bearing in
mind the institutional advantages of district courts.” United States v. Johnson, 811 F.3d 592, 599 (2d
Cir. 2016) (internal quotation marks omitted). Though “[w]e do not presume that a Guidelines
sentence is necessarily substantively reasonable,” id. (internal quotation marks omitted), we will set
aside a district court’s substantive determination “only in exceptional cases where the trial court’s
decision cannot be located within the range of permissible decisions.” United States v. Ryan, 806 F.3d
691, 695 (2d Cir. 2015) (internal quotation marks omitted); see also United States v. Eaglin, 913 F.3d 88,
94 (2d Cir. 2019) (“We reverse a sentence for substantive unreasonableness only for those few cases
that, although procedurally correct, would nonetheless damage the administration of justice because
the sentence imposed was shockingly high, shockingly low, or otherwise unsupportable as a matter
of law.” (internal quotation marks omitted)). “[W]hile the court must explain how it arrived at a
given sentence, it need not engage in a prolonged discussion of its reasoning . . . . This is because we
entertain a strong presumption that the sentencing judge has considered all arguments properly
presented to [him], unless the record clearly suggests otherwise.” United States v. Robinson, 799 F.3d
196, 202 (2d Cir. 2015) (internal quotation marks and citation omitted).

         Maldonado argues that the District Court failed to adequately consider his age (59 at the time
of sentencing) and the extent to which chemical and alcohol dependence drove his behavior. The
record reflects that the District Court expressly considered these and other 18 U.S.C. § 3553(a)
factors, but nevertheless concluded that “none of those factors individually or in combination takes
[Maldonado’s] case out of the heartland cases that would justify a downward departure within the
guideline analysis.” See App. 164-65. Moreover, Maldonado discounts the District Court’s detailed
findings regarding his extensive criminal history, which prompted the conclusion that, “[I]f someone
can be appropriately characterized as a criminal, [Maldonado] can be . . . . [Maldonado’s] life has
been characterized by a disregard for the laws [and] not following the rules.” App. 159-61.
Accordingly, we find no reason to doubt that the District Court “reache[d] an informed and
individualized judgment in [Maldonado’s] case as to what is ‘sufficient, but not greater than
necessary’ to fulfill the purposes of sentencing.” United States v. Cavera, 550 F.3d 180, 189 (2d Cir.
2008) (en banc) (quoting 18 U.S.C. § 3553(a)).




                                                    5
                                       CONCLUSION

        We have reviewed all of the arguments raised by Maldonado on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the May 18, 2017 amended judgment of the
District Court.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               6